Title: John Adams to Edmé Jacques Genet: A Translation, 22 March 1780
From: Adams, John
To: Genet, Edmé Jacques


      
       
        22 March 1780
       
      
      Mr. Adams sends his sincere compliments to Mr. Genet and thanks him for the British gazettes. Mr. Adams would like Mr. Genet to please inform him when, and to whom, the payment for these gazettes should be made.
      In addition, Mr. Adams would like to know if the rumor spread yesterday concerning some change in the British ministry has any foundation. Also the rumor concerning a quintuple alliance between the northern powers and Holland &c. and yet another that the British are once more about to make false and insidious proposals to America.
      Such is Mr. Genet’s punishment for having written to Mr. Adams in English.
     